18-23538-rdd   Doc 9327   Filed 03/01/21 Entered 03/01/21 12:43:15   Main Document
                                      Pg 1 of 5
18-23538-rdd   Doc 9327   Filed 03/01/21 Entered 03/01/21 12:43:15   Main Document
                                      Pg 2 of 5
18-23538-rdd   Doc 9327   Filed 03/01/21 Entered 03/01/21 12:43:15   Main Document
                                      Pg 3 of 5
18-23538-rdd   Doc 9327   Filed 03/01/21 Entered 03/01/21 12:43:15   Main Document
                                      Pg 4 of 5
18-23538-rdd   Doc 9327   Filed 03/01/21 Entered 03/01/21 12:43:15   Main Document
                                      Pg 5 of 5
